DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-10, 12, 13 and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Häggblom et al. WO 2019012175 A1 (Häggblom) in view of Inje Lee WO 2010011567 A1 (Lee).
Regarding claims 1, 2, and 6-9 Häggblom discloses a fuel tube protector (Figures 1-4, pages 2-3) for a vehicle (p.4 L.7-11), the fuel tube protector comprising: a protective member (3) configured to surround a circumferential surface of a fuel tube (2) disposed between a fuel tank and an internal combustion engine (Page 1 lines 7-16 and page 7 lines 10-13 disclose where the fuel pipe is positioned between a fuel tank and the engine); and a fixing member (4, 5, 15) provided at both distal ends of the protective member to fix the protective member to the fuel tube, wherein each fixing member comprises: a body (4, 5) surrounding and holding the circumferential surface of the fuel tube (2).
Häggblom  fails to disclose first fixing legs protruding from a side surface of the body and fastened to the respective distal end of the protective member; wherein the body is provided with a first tube through hole, the fuel tube passing through the firs through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; wherein the body is provided with a second tube 
Lee (Figs. 1, 7, 9a) however discloses first fixing legs (131, 141, 231, 241) protruding from a side surface of a body (120, 220) capable of being fastened to respective distal ends of a pipe; wherein the body is provided with a first tube through hole (112, 122), the fuel tube (300) passing through the firs through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; wherein the body is provided with a second tube through hole through which an additional tube passes; and the second tube through hole is disposed in a line with the first tube through hole (Figs. 1, 7 and 9a depicts a clip with 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body of Häggblom such that it has first fixing legs protruding from a side surface of the body fastened to respective distal ends of the protective member; wherein the body is provided with a first tube through hole, the fuel tube passing through the firs through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole,  provided Lee discloses it provides for a tube clip capable of stably fixing a tube to prevent separation of the tube and simply fixes tubes having various diameters using elastic supports as discussed on page 2 in lines 16-21.
Häggblom in view of Lee fail to disclose an additional protective member. However, provided Lee discloses a second tube through hole for supporting a second tube the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the inventive disclosure of Häggblom in view of Lee as to provide an additional protective tube pf the type seen in  Häggblom in the second tube through hole of Lee provided the courts have established prior precedent that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, for further consideration please see MPEP section 2144.04 V B.
Regarding claim 10, Häggblom in view of Lee disclose the limitations of claim 1 as discussed previously, where Häggblom further discloses wherein the protective member (3) is formed to be bendable integrally with the fuel tube (2) when the protective member surrounds the circumferential surface of the fuel tube between the fixing members coupled to the distal ends of the protective member (protective member surrounds the circumferential surface of the fuel tube between the fixing portions of opposed body members coupled to the distal ends of the protective member; where page 2 L18-30 and page 5 L.18-29 discloses where the pipe unit and protective member are flexible, flexible is considered synonymous with bendable).
Regarding claims 12, 13 and 16-19, Häggblom (Figs. 1-4) discloses a vehicle comprising: a vehicle body (Page 1 and page 4 discloses system used in ship with an engine where a ship is a type of vehicle and has a ship body); a fuel tank disposed within the vehicle body (Page 1 lines 7-16 and page 7 lines 10-13 disclose a fuel tank); an internal combustion engine disposed within the vehicle body; a fuel tube (2) disposed between the fuel tank and the internal combustion engine (Page 1 lines 7-16 and page 7 lines 10-13 disclose where the fuel pipe is positioned between a fuel tank and the engine); a protective member (3) surrounding a circumferential surface of the fuel tube; and a first fixing member (4) and a second fixing member (5) provided at respective distal ends of the protective member and fixing the protective member to the fuel tube, wherein each of the first fixing member 
 Häggblom fails to disclose first fixing legs protruding from a side surface of the body and fastened to the respective distal end of the protective member; a first tube through hole provided in the body, wherein: the fuel tube passes through the first tube through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; a second tube through hole provided in the body, wherein: an additional tube passes through the second tube through hole; and the second tube through hole is disposed in a line with the first tube through hole; second fixing legs fastened to a distal end portion of an additional protective member, the second fixing legs protruding from a side surface of the body, wherein the second fixing legs are disposed at an edge of the second tube through hole; wherein: the body comprises a first body part and a second body part formed integrally at both sides of a hinge part; and the first body part and the second body part are configured to be rotated toward each other with respect to the hinge part to be coupled to each other while surrounding the circumferential surface of the fuel tube; a hooking part provided on either the first body part or the second body part; and a body latching protrusion provided on the other of the first body part or the second body part, wherein the hooking part is configured to be latched and fastened and with the body latching protrusion.
Lee (Figs. 1, 7, 9a) however discloses first fixing legs (131, 141, 231, 241) protruding from a side surface of a body (120, 220) capable of being fastened to respective distal ends of a pipe; a first tube through hole (112, 122) provided in the body, wherein: the fuel tube passes through the first tube through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; a second tube through hole provided in the body, wherein: an additional tube passes through the second tube through hole; and the second tube through hole is disposed in a line with the first tube through hole (Figs. 1, 7 and 9a depicts a clip with plural fuel tube through holes for accommodating an additional tube to pass through; where the first and second tube through holes are aligned in the body of the clip); second fixing legs fastened to a distal end portion of an additional protective member, the second fixing legs protruding from a side surface of the body, wherein the second fixing legs are disposed at an edge of the second tube through hole (Fig 9a depicts a second set of fixing legs protruding from a side surface of a the body and located about an edge of a second tube trough hole for fastening a distal portion of tube from a side surface of the body); wherein: the body comprises a first body part and a second body part formed integrally at both sides of a hinge part; and the first body part and the second body part are configured to be rotated toward each other with respect to the hinge part to be coupled to each other while surrounding the circumferential surface of the fuel tube (Figures 1, 5, 
Häggblom in view of Lee fail to disclose an additional protective member. However, provided Lee discloses a second tube through hole for supporting a second tube the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the inventive disclosure of Häggblom in view of Lee as to provide an additional protective tube pf the type seen in  Häggblom in the second tube through hole of Lee provided the courts have established prior precedent that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, for further consideration please see MPEP section 2144.04 V B.



Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Häggblom et al. WO 2019012175 A1 (Häggblom) in view of Inje Lee WO 2010011567 A1 (Lee) further in view of Jeong-Seo Park 2019980029416 (Park).
Regarding claims 11 and 20, Häggblom in view of Lee disclose the limitations of claims 1, 10 and 12 as discussed previously, where
Häggblom (Figs. 1-4) further discloses wherein the protective member is formed in a corrugated shape that and surrounds the circumferential surface of the fuel tube.
Häggblom fails to disclose in coil spring shape as to spirally surround the fuel tube.
Park however discloses forming a protective cover for a conduit in a coil spring shape as to spirally surround the conduit (Abstract, figure on page 2, technical task on page 3 and page 4 second paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protective corrugated cover of Häggblom such that it is formed in a coil spring shape as to spirally surround the fuel tube of Häggblom in the manner disclosed by Park provided it would prevent the fuel tube from becoming damaged even if an operator steps or if the cover breaks while installed as discussed by Park in the Abstract and in the technical task.

Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 3 requires, where each of the first fixing legs comprises a tapered part tapered toward an outside of the body and a leg latching protrusion formed at an end of the tapered part; and each distal end portion of the protective member is latched and fastened to the leg latching protrusion when fitted into the first fixing leg along the tapered part. These features are considered to be non-obvious relative to the invention of Häggblom in view of Lee. Claim 14, requires similar limitations to those seen in claim 3 and is considered to be potentially allowable for the same reasons.
Claims 4 and 5 depend from claim 3 and are considered to potentially be allowable based on the limitations seen in claim 3. Claim 15 depends from claim 14 and is considered to potentially be allowable based on the limitations seen in claim 14. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5113717 A discloses a hinged fixing member with plural tubes in plural through passages.
US 20070215757 A1 discloses a hinged fastener for plural tubes.
DE 102009005422 A1 discloses a hinged fastener for plural tubes.
US 20100207001 A1 discloses a hinged fastener for plural tubes.
US 20140299723 A1 discloses a hinged fastener for plural tubes.
US 20140374544 A1 discloses a hinged fastener for plural tubes.
DE 102013020708 A1 discloses fuel tube with corrugated outer protective member where figure 1b appears to be in a spiral pattern similar to a coil shape.
US 20160040822 A1 discloses a hinged fastener for plural tubes.
US 20180056777 A1 figure 10 discloses an automotive fuel pipe with corrugated outer protective member.
DE 102017102331 A1 discloses a hinged fastener for plural tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747